Title: Edward Coles to Dolley Madison, 10 June 1811 (Abstract)
From: Coles, Edward
To: Madison, Dolley Payne Todd


10 June 1811, New York. Observes that it is impossible to comply with his promise to write on everything that interests him. “As you expressed some curiosity to know how the Smiths &c would treat me, I requested Payne, who told me he was about to write, to inform you that I was treated quite civilly by them all, but that their displeasure with the President and yourself was very apparent.” Mentions having “waited on Mr. & Mrs. R. Smith” who “received us very civilly.” “After conversing some short time we rose to take leave, when Mrs. Smith asked me if I had been to see Gen. Smiths family, on my answering in the negative, she said she would go with me to shew me the way. We met with the same kind of reception at Gen. Smith. Our visits were the next day returned. We dined & were twice invited to take tea at Gen. Smiths. None of them made any enquiries after you, or the President, except Mrs. Gen. S., who ask[ed] after your health. I was quite diverted at the caution & sameness of the enquiries of Gen., and Mr. & Mrs. R. Smith. ‘I hope you left our friends well in Washington’ said they. The Smiths are said not directly to vent their spleen, but to spur on their relations & friends, many of whom are extremely abusive of the President & Col. Monroe. As a proof of which, it is only necessary to tell the President that those abusive & scurrilous pieces signed Timolean, that made their appearance some time since in the Whig, are now publicly known (indeed he boasts of being the author), to be from the pen of George Stevenson, the son-in-Law of P. Carr, & the nephew of the Smiths who lives in the counting room of Gen. Smith. I believe I have said too much about this little clan, whose vanity or weakness is such, as to make them believe that they can make & unmak⟨e⟩ any administration; but you will excuse me for having written so much when I tell you that you are somewhat a favourite with them, for on meeting in the St. Dr. Leib, who is one of their leaders in Phia., he made no other enquiry but after your health.”
Congratulates her on the safe arrival of her brother, John. In a postscript mentions that while he was in Philadelphia some friends of B. C. Wilcocks requested that he recommend Wilcocks as consul for Canton. “I promised to name him to the President as a person anxious to obtain the above appointment. I have no doubt but what he has furnished letters of recommendation, but in order to comply with my promise, I wish you to name this to the President.”
